Citation Nr: 0011277	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
June 1981, and from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the RO 
that denied claims of entitlement to service connection for 
left knee disability, low back disability, and right hip 
disability.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that a left knee disability is attributable to military 
service, or that any pre-existing left knee disability 
increased in severity during service.

2.  No competent medical evidence has been presented to show 
that the veteran currently has a low back or right hip 
disability.


CONCLUSION OF LAW

The claim of service connection for left knee, low back, or 
right hip disability is not well grounded.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Every appellant is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The veteran claims that, despite having had left knee surgery 
prior to his first period of active duty, his current left 
knee disability had its onset during service.  He maintains 
that he has consistently suffered from left knee symptoms 
since his separation from service.  He further claims that 
his left knee disability has caused his current chronic low 
back and right hip pain.  For the reasons that follow, the 
Board finds that the veteran's claim of service connection 
for left knee disability, low back disability, or right hip 
disability is not well grounded.  

Initially, the Board notes that a majority of the veteran's 
service medical records are not available.  The Court has 
held that where "service medical records are presumed 
destroyed . . . the BVA's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.  The Board notes that the RO attempted repeatedly to 
obtain the veteran's service medical records from his second 
period of active duty.  The record reflects that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) and received 
negative responses in May 1995, July 1995, and January 1996.  
Subsequently, postcards from the NPRC were received in 
June 1996, February 1997, and May 1997 indicating that the 
RO's request was being submitted to the Commander, U.S. Army 
Reserve Personnel Center (ARPC).  A response from the ARPC in 
July 1997 indicated that the veteran was assigned to a 
National Guard unit, and that the attached request for his 
service medical records should be forwarded to the unit.  By 
a letter in May 1998, the RO requested that the veteran 
provide the address of his last National Guard Unit in order 
for the RO to obtain his service medical records.  The 
veteran, however, did not respond.  

Despite the lack of service medical records for the second 
period of service, the Board notes that the absence of 
service medical records does not lower the legal standard for 
submitting a well-grounded claim.  Rather, it heightens the 
Board's duty to address the evidence, and consider the 
benefit-of-the-doubt rule, if applicable.  

Available service medical records include a May 1980 VA 
clinical record indicating that the veteran sustained a left 
knee football injury and had had a medial meniscectomy in 
1977.  Examination revealed a well-healed medial arthrotomy 
scar.  A May 1980 pre-enlistment examination report noted the 
veteran's cartilage removal from the left knee.  An 
August 1980 enlistment examination report noted the veteran's 
medial left knee, 13-centimeter surgical scar.  The remaining 
records, however, are negative for any complaint of, 
treatment for, or diagnoses suggesting any left knee 
disability.  

Post-service correspondence and private treatment records, 
dated from January 1991 to January 1992, show that the 
veteran received treatment for his left knee.  In 
January 1991, synovitis of the left knee was diagnosed.  In 
December 1991, the veteran's history of having sustained a 
spraining injury to the left knee at age 14 was noted.  When 
he was 18, he had surgery on the left knee for a torn 
meniscus, and, in 1983, he had an arthroscopy, which was 
described as a "clean-up procedure."  It was further noted 
that, following the arthroscopy in the Army, the veteran did 
well as far as his knee was concerned for about three years.  
In January 1992, he underwent left knee arthroscopic surgery.  

In the veteran's case, it is evident that he had had left 
knee surgery prior to his documented active military service, 
as reflected in records dated prior to active duty.  A prior 
history of left knee surgery was also noted on the veteran's 
May 1980 pre-enlistment and August 1980 enlistment 
examination reports.  With the exception of the pre-
enlistment and enlistment examination reports, available 
service medical records are negative for complaints of, 
treatment for, or diagnoses suggesting left knee disability.  
In other words, there is nothing in these records reflecting 
a worsening of any pre-existing left knee disability.  
Moreover, despite the veteran's contentions to the contrary, 
the evidence of record does not contain any medical opinion 
indicating that a pre-existing left knee disability underwent 
a worsening during any period of service, or that the onset 
of any current left knee disability can be attributed to 
military service.

The Board has considered the veteran's written statements 
regarding the etiology of his left knee disability.  Although 
the veteran is competent to provide information regarding the 
symptoms he currently experiences, and those he has 
experienced since military service, there is no indication 
that he is competent to render an opinion on the etiology or 
progression of current disability.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing that the veteran has a left knee 
disability that began in service or that pre-existed service 
and underwent a worsening therein, the veteran's claim may 
not be considered well grounded and must be denied.  

Turning to the issues of entitlement to service connection 
for a low back disability and a right hip disability, the 
Board also finds that these claims are not well grounded.  As 
noted above, the veteran must present medical evidence of a 
current disability.

Even assuming that the veteran experienced pain in service 
and continues to have such difficulty, no competent medical 
evidence has been presented to show that he currently has a 
low back or right hip disability.  His available service 
medical records are negative for any reference to a back or 
hip problem.  Post-service private treatment records, dated 
from January 1991 to January 1992, likewise do not indicate 
that the veteran has a back or hip problem.  Consequently, 
despite the veteran's allegations that he has low back and 
right hip pain due to his left knee problems, no competent 
medical evidence has been presented to show that he currently 
has a low back or right hip disability.  The Board also notes 
that pain is not considered a current disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.)

The Board has considered the veteran's written statements 
regarding his problems with his low back and right hip, but 
no current diagnosis of any such disability has 

been provided by one competent to do so.  In short, while the 
veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, he has not been shown competent to provide 
a medical diagnosis regarding current low back or right hip 
disability.  Layno, 6 Vet. App. at 470; Grottveit, 
5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 494-95.  The 
Board finds that the low back and right hip claims are not 
well grounded.  

The Board also notes that it has been contended on the 
appellant's behalf that the Board should determine whether 
the RO complied with M21-1, Part III,  1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI,  2.10(f) (Change 48) 
(Aug. 5, 1996).  The provisions of M21-1 Part VI,  2.10(f) 
provide that "the duty to assist will prevail while 
development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the appellant has presented a well-grounded claim.  As the 
appellant has not done so here, M21-1 Part VI,  2.10(f) is 
not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (defining a claim as an 
application for VA benefits); see also 

M21-1, Part III,  1.01(a) (discussing development of 
pertinent facts "concerning a well-grounded claim"); M21-1, 
Part VI,  2.10(f) (discussed, supra); compare M21-1, Part 
III,  2.01(c) (during initial screening stage of claims 
processing, the RO shall review all applications and evidence 
immediately to determine if "a claim" is incomplete and 
requires "further development").  Indeed, M21-1, Part III, 
 1.03(a) relies upon Grottveit, supra, in which the Court 
stated that, "[i]f the claim is not well grounded, the 
claimant cannot invoke the VA's duty to assist [under 
38 U.S.C.A. § 5107(a)] in the [evidentiary] development of 
the claim."  Grottveit, 5 Vet. App. at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until an appellant has 
submitted a well-grounded claim, VA is under no duty to 
assist the appellant in establishing the evidentiary elements 
of his claim.  Morton v. West, 12 Vet. App. 477 (1999).  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  The Board notes that the RO attempted to obtain the 
veteran's address of his last National Guard unit in order to 
obtain the remaining service medical records.  However, 
without the cooperation of the veteran, the RO has developed 
the veteran's claim as fully as is possible.  As there is no 
indication in the present case that the appellant's 
application is otherwise incomplete, the Board finds that the 
RO complied with 38 U.S.C.A. § 5103 and  1.03(a).


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

